      5:21-cv-00750-CMC      Date Filed 03/16/21     Entry Number 1     Page 1 of 9




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                           ORANGEBURG DIVISION

                                       )          C/A No.:   5:21-cv-00750-CMC
Marion James,                          )
                                       )
             Plaintiff,                )          COMPLAINT
                                       )
v.                                     )          JURY TRIAL DEMANDED
                                       )
Securitas Security Services USA, Inc., )
Carrie Yvonne Downing, individually, )
and Justin Heyward, individually,      )
                                       )
             Defendants.               )
_________________________________ )

                                     COMPLAINT

      As and for his Complaint, Plaintiff Marion James states and alleges the following

against Defendants Securitas Security Services USA, Inc.; Carrie Yvonne Downing,

individually; and Justin Heyward, individually:

                              STATEMENT OF CLAIM

   1. Plaintiff Marion James (“Marion”) brings this action to recover unpaid wages and

      for retaliation arising out of Defendants’ violations of the Fair Labor Standards Act

      (herein, “FLSA”).

                                       PARTIES

   2. Marion is domiciled in the State of South Carolina, as he permanently resides at 68

      Christine Lane, Bamberg, South Carolina 20993.

   3. Securitas Security Services USA, Inc. (herein, “Securitas”) is a Delaware

      corporation registered to do business in the State of South Carolina.

                                            1
  5:21-cv-00750-CMC       Date Filed 03/16/21    Entry Number 1     Page 2 of 9




4. Upon information and belief, Carrie Yvonne Downing (herein, “Downing”) is

   domiciled in the State of South Carolina.

5. Upon information and belief, Justin Heyward (herein, “Heyward”) is domiciled in

   the State of South Carolina.

6. At all times relevant to this Complaint, Downing was Securitas’s Human Resources

   Manager, to whom Marion directly reported.

7. At all times relevant to this Complaint, Heyward was Securitas’s Southeastern

   Regional Vice President, the Securitas regional office in which Marion worked.

8. Upon information and belief and at all times relevant to this Complaint, Downing

   and Heyward controlled the terms and conditions of Marion’s employment,

   including his compensation and benefits, and exercised discretion with regard to

   same.

                        JURISDICTION AND VENUE

9. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

   because Marion has alleged causes of action under the FLSA, 29 U.S.C. § 201 et

   seq.

10. Venue is proper under § 28 U.S.C. 1391(b)(2) because a substantial part of the

   events giving rise to this claim occurred in the District of South Carolina,

   Orangeburg Division.

                                     FACTS

11. Upon information and belief, Securitas is in the business of providing security

   personnel for corporate clients, worldwide.

                                        2
  5:21-cv-00750-CMC         Date Filed 03/16/21    Entry Number 1      Page 3 of 9




12. While employed by Securitas, Marion worked as a Security Guard at the Regional

   Medical Center in Orangeburg, South Carolina, where he was promoted to Sergeant,

   Lieutenant, then Captain, and is now currently serving as its Director of Security.

13. Securitas hired Marion as a Security Guard on or around 2014, at a rate of $12.00

   per hour.

14. In that role, Marion worked as a Security Guard at various posts at Securitas clients’

   physical locations, and at the direction of Downing.

15. Securitas receives calls for its services from businesses at all hours, and without

   predictable frequency.

16. Downing would field the calls from new clients and attempt to fill the security guard

   vacancy, which proved challenging given the ruralness of Orangeburg and its

   surrounding areas.

17. Marion is well-known in the Orangeburg area, which is a relatively rural area of

   South Carolina.

18. As such, between 2015-2020 Securitas, through Downing, began requesting

   Marion’s assistance in recruiting security guards in the Orangeburg region.

19. Because he is well-connected in Orangeburg, Marion was able to fill the vacancies

   quickly.

20. Marion filled vacancies by calling people known to him and requesting that they

   work a particular security job.

21. Thus, Securitas, through Downing, began to request Marion’s assistance in

   recruiting security guards more frequently.

                                          3
  5:21-cv-00750-CMC       Date Filed 03/16/21   Entry Number 1     Page 4 of 9




22. Eventually, Marion was responsible for recruiting; scheduling; distributing,

   collecting and submitting time sheets; and distributing paychecks to Securitas

   employees in the Orangeburg region (collectively, “Supervisory Work”).

23. This Supervisory Work included answering his personal cell phone at all hours of

   the day and night on behalf of Securitas.

24. Marion’s former supervisor, Adam Watson, and Downing directed him to perform

   this Supervisory Work.

25. Marion spent between ten (10) and twenty (20) hours performing this Supervisory

   Work for Securitas from approximately 2015 to 2020.

26. During this timeframe, Downing sent Marion numerous emails requesting he

   perform a multitude of Supervisory Work.

27. At some point during this time, Downing advised Marion that Securitas would

   compensate him for the Supervisory Work he performed for Securitas, but to date

   Marion has received no compensation for same.

28. On or around September 2019, Marion complained to District Manager, Jaclyn

   Fallara (“Fallara”), that he was not being compensated for the Supervisory Work he

   was performing for Securitas.

29. Fallara escalated Marion’s concerns to Heyward, who determined that Marion

   should be compensated “something” for the past hours he had spent performing

   Supervisory Work, but that he should not be directed to perform that Work going

   forward, and instead only be permitted to perform work for Securitas as a Security

   Guard.

                                         4
   5:21-cv-00750-CMC        Date Filed 03/16/21     Entry Number 1       Page 5 of 9




 30. At Heyward’s direction, between August 2019 and September 2019, Securitas

    issued Marion either two or three $200 “bonuses” as compensation, totaling

    between $200 and $600.

 31. These “bonuses” did not adequately or fully compensate Marion for the Supervisory

    Work he had performed for 10-20 hours per week for three to four years.

 32. Upon information and belief, these “bonuses” had negative tax implications for

    Marion.

 33. On or around late February or early March 2020, Downing terminated Marion as a

    Security Guard.

 34. Upon information and belief, Marion’s termination was at Heyward’s direction, and

    because of his complaints about non-payment of wages.

 35. Despite no longer working as a Security Guard for Securitas, Securitas, through

    Downing, requested that Marion continue the Supervisory Work of recruiting,

    scheduling, handing out timesheets, collecting time sheets, submitting time sheets,

    and distributing paychecks to Securitas employees in the Orangeburg region.

 36. Marion continued to not be compensated for this work.

                    CAUSE OF ACTION ONE:
VIOLATION OF THE FAIR LABOR STANDARDS ACT—FAILURE TO PAY
    MINIMUM WAGE AND KEEP RECORDS, AND RETALIATION

 37. Marion re-states and re-alleges the allegations in the above Paragraphs as if set forth

    fully herein.

 38. At all times relevant to this Complaint, all Defendants were Marion’s “employers”

    and Marion was their “employee” as defined under the FLSA.

                                           5
  5:21-cv-00750-CMC       Date Filed 03/16/21   Entry Number 1      Page 6 of 9




39. Upon information and belief, Defendants engage in interstate commerce and the

   annual gross volume of sales made, or business done, exceeds $500,000.00.

40. As a Security Guard and while performing Supervisory Work for Securitas, Marion

   was engaged in commerce and employed in an enterprise engaged in commerce as

   defined under the FLSA

41. As such, Marion was a “covered” employee for purposes of the FLSA.

42. At all times relevant to this Complaint, Downing acted directly or indirectly on

   behalf of Securitas with regard to Marion’s employment and performance of the

   Supervisory Work for Securitas.

43. Upon information and belief, Downing had the power to hire and fire employees

   (including Marion, whom she eventually fired); supervised and controlled Marion’s

   work schedule as evidenced by her expectation that he respond to her requests for

   Supervisory Work; and determined that Marion would not be paid for Supervisory

   Work.

44. Upon information and belief, Heyward had the power to hire and fire employees

   and/or to exercise control over those individuals responsible for hiring and firing

   (including when he eventually instructed Downing to fire Marion); controlled

   Marion’s work schedule when he determined Marion would no longer be permitted

   to perform Supervisory Work; and determined that Marion should be paid bonuses

   for past Supervisory Work he had performed instead of W2 wages.

45. As such, at all times relevant to this Complaint, Downing and Heyward were also

   Marion’s “employers” for purposes of the FLSA.

                                        6
  5:21-cv-00750-CMC        Date Filed 03/16/21    Entry Number 1      Page 7 of 9




46. The FLSA at 29 C.F.R § 1620.32, requires covered employers to maintain payroll

   records, including hours worked, with regard to covered employees.

47. Defendants failed to keep records of the hours Marion performed for his

   Supervisory Work.

48. The FLSA, 29 U.S.C. § 206(a), mandates that, unless exempt, covered employees

   must receive $7.25 per hour for the first forty (40) hours per workweek as a

   minimum wage.

49. Upon information and belief, Securitas employees with Supervisory responsibilities

   similar to Marion’s Supervisory Work, received at least $16.00 per hour.

50. Marion was entitled to at least the federal minimum wage per hour for his first forty

   (40) hours per workweek.

51. Because he was not paid for the 10-20 hours of Supervisory Work performed per

   week, Marion’s wages were below $7.25 per hour for his first forty (40) hours per

   workweek.

52. Defendants knew or should have known the FLSA required them to compensate

   employees at least the federal minimum wage of $7.25 an hour.

53. Defendants acted in bad faith and without reasonable grounds to believe

   nonpayment of Marion’s wages did not violate the FLSA, especially in light of

   Marion’s requests for compensation for work performed.

54. Defendants’ conduct was willful because they showed reckless disregard for

   Marion’s rights under the FLSA when they refused to pay him anything, let alone

   the federal minimum wage, for years.

                                          7
  5:21-cv-00750-CMC        Date Filed 03/16/21     Entry Number 1      Page 8 of 9




55. 29 U.S.C. § 215(a)(3) (herein, “FLSA anti-retaliation provision”) prohibits any

   person to “discharge or in any other manner discriminate against any employee

   because such employee has filed any complaint or instituted or caused to be

   instituted any proceeding under or related to this Act, or has testified or is about to

   testify in any such proceeding, or has served or is about to serve on an industry

   committee.”

56. Marion engaged in protected activity when he requested payment for the

   Supervisory Work he performed for Securitas from his supervisors, namely

   Downing and Fallara.

57. Defendants’ retaliatory motive toward Marion is made readily apparent given the

   close temporal proximity between Marion’s complaint of nonpayment to Fallara

   (who escalated Marion’s concerns in September 2019), and Marion’s termination in

   the spring of 2020.

58. Defendants’ failure to pay Marion the federal hourly minimum wage and their

   retaliation for reporting same constitute willful violations of the FLSA, entitling

   Marion to liquidated damages plus reasonable attorneys’ fees and costs.

                                PRAYER FOR RELIEF

   WHEREFORE, Marion prays for the following relief:

   1. Judgment against Defendants jointly and severally for actual damages for their

      failure to pay minimum wages in violation of the FLSA, liquidated, plus

      reasonable attorneys’ fees and costs;

   2. For such other relief as the Court deems just and equitable.

                                          8
     5:21-cv-00750-CMC   Date Filed 03/16/21   Entry Number 1   Page 9 of 9




Dated: March 16, 2021                  /s/ Casey Martens
                                       Casey Martens (#12812)
                                       Molly R. Hamilton Cawley (#11838)
                                       MHC Law, LLC
                                       460 King Street, Suite 200
                                       Charleston, SC 29403
                                       Tel: (843) 225-8651
                                       Casey@mhc-lawfirm.com
                                       Molly@mhc-lawfirm.com

                                       ATTORNEYS FOR PLAINTIFF




                                      9
